Citation Nr: 0109851	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  95-39 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability manifested by depression, sleep disturbances, and 
fatigue, to include as due to undiagnosed illness.

2.  Entitlement to service connection for skin disability, 
including hives.

3.  Entitlement to service connection for lung disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to March 
1994, including service in the Persian Gulf.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of an 
August 1994 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The veteran's claims file was subsequently transferred to the 
Detroit, Michigan, RO.

The Board notes that, in correspondence dated in September 
1998, the veteran withdrew his appeal on all issues except 
those listed on the title page of this decision.

The Board also notes that, in a statement of February 1998, 
the veteran raised the issue of entitlement to service 
connection for a disability manifested by swelling and aching 
of leg joints.  That claim is referred to the RO for 
appropriate action.  

The issue of entitlement to service connection for skin 
disability, including hives, will be addressed in the remand 
portion of this decision.



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issues on appeal, other than the issue 
of entitlement to service connection for skin disability, to 
include hives, has been obtained.

2.  The veteran does not have a psychiatric disability, to 
include as due to undiagnosed illness.

3.  The veteran does not have a lung disability.

4.  There is no medical evidence of hearing loss.

5.  Tinnitus originated in service.


CONCLUSIONS OF LAW

1.  A psychiatric disability, characterized by depression, 
sleep disturbances and fatigue, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 1117, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 
(2000). 

2.  A lung disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1117, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303, 3.317 (2000).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.385 (2000).

4.  Tinnitus was incurred during active duty.  38 U.S.C.A. 
§§  1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became law.  This liberalizing law is applicable to 
the veteran's case.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim and also includes new 
notification provisions.  Specifically, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for a 
psychiatric disability, for a lung disability, and for 
bilateral hearing loss and tinnitus.  He has been requested 
to provide information concerning potential sources of 
medical evidence pertaining to postservice treatment for the 
disabilities at issue.  The Board notes that the record 
contains medical evidence relevant to adjudication of these 
claims, to include recent VA examinations. With regard to the 
adequacy of the examinations, the Board notes that the 
reports of the examinations reflect that the VA examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted physical examinations, and 
rendered appropriate diagnoses. For these reasons, the Board 
finds that the examinations were adequate for rating 
purposes.  VA has no further duty to assist the veteran in 
obtaining information or evidence to substantiate his claims.  
In sum, the facts relevant to the veteran's claims for 
service connection for psychiatric disability, lung 
disability, bilateral hearing loss, and tinnitus have been 

properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding these claims without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Factual Background

According to the veteran's service medical records, his 
psychiatric condition and lungs were within normal limits on 
enlistment examination in February 1990.  Audiometry 
examination in February 1990 reveals bilateral pure tone 
thresholds at the relevant frequencies from 500 to 4000 hertz 
of 15 decibels or lower.  Bilateral pure tone thresholds on 
audiometry examination in April 1990 were 15 decibels or 
lower at the relevant frequencies, except for a 25 decibel 
threshold at 500 hertz on the left.  It was noted in June 
1991 that the veteran was exposed to a large amount of smoke 
in the Burgan Oil Fields in February and March 1991 while on 
Operation Desert Storm.  Bilateral pure tone thresholds were 
15 decibels or lower at the relevant frequencies on 
audiometry examinations in August 1991 and December 1992.  
The veteran noted on his January 1994 discharge medical 
history report that he did not know if he had a hearing loss 
and that he was a light sleeper and woke easily.  His ears, 
lungs, and psychiatric condition were normal on discharge 
medical examination in January 1994.  Bilateral pure tone 
thresholds were 15 decibels or lower at the relevant 
frequencies on audiometry examination in January 1994.

The veteran complained of hearing loss on VA general medical 
examination in June 1994.  The veteran's lungs were clear to 
auscultation and percussion, without rales or rhonchi, in 
June 1994; a chest X-ray was considered normal.  The 
diagnosis was hearing loss by history.  He complained on ear 
examination in June 1994 of bilateral hearing loss and 
occasional ringing in his ears since 1991.  There was focal 
scarring of the tympanic membranes.  The diagnoses were 
hearing loss, by history, and tinnitus.  Audiometry 
examination revealed bilateral pure tone thresholds at the 
relevant frequencies of 15 or lower.  The diagnoses were 
normal bilateral hearing; 


and bilateral tinnitus, intermittent.  No psychiatric 
condition was found on psychiatric examination in June 1994.

VA outpatient records for December 1994 contain a diagnosis 
of rule out anxiety disorder.

The veteran testified at a personal hearing at the RO in 
December 1994 that he has nightmares about the Gulf War; that 
he was exposed to oil fires during the Gulf War and now 
coughs up phlegm; that he was subjected to constant acoustic 
trauma during the Gulf War, sometimes without ear protection; 
and that he has had intermittent ringing in his ears since 
service.

A September 1996 statement from the veteran's mother and 
September and December 1996 statements from the veteran's 
grandfather attest to the veteran's problems when he returned 
from service, including psychiatric and breathing problems.

On VA general medical examination in November 1997, it was 
noted that functional hearing was present and that there was 
no respiratory distress.  The diagnoses were fatigue, cause 
unknown; and normal lungs.  Pulmonary function studies and a 
chest X-ray in November 1997 were normal.  

The veteran complained on VA psychiatric examination in 
November 1997 of a hearing loss, tinnitus, insomnia, 
nightmares, irritability, and, sometimes, mood swings.  On 
mental status examination, the veteran's mood was depressed.  
He denied any anxiety or nervousness.  His affect was 
appropriate.  He denied any suicidal or homicidal ideation.  
He had been working at a bank since December 1995.  No Axis I 
diagnosis was found.  Axis III diagnoses included hearing 
loss and tinnitus.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Psychiatric Disability

Service-connected compensation may be paid to a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of signs or symptoms such 
as those listed below.  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2001.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illnesses include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.317 (2000).

The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a psychiatric 
disability.  Although it was noted in November 1997 that the 
veteran complained of being depressed, and fatigue of unknown 
cause was 

diagnosed on general medical examination in November 1997, no 
psychiatric disability was found on VA psychiatric 
examinations in June 1994 and November 1997.  Because the 
medical evidence does not show a psychiatric disability, 
service connection is not warranted for psychiatric 
disability, characterized by depression, sleep disturbances 
and fatigue, due to undiagnosed illness.

Lung Disability

The veteran contends that he has a lung disability as a 
result of exposure to smoke from burning oil fields during 
the Persian Gulf War.  Although it was noted during service 
that the veteran had been exposed to a large amount of smoke 
in the Burgan oil fields while on Operation Desert Storm in 
February and March 1991, the veteran's service medical 
records do not contain any complaints, findings, or diagnosis 
of a lung disability.  Additionally, VA examinations in June 
1994, which included a chest X-ray, and November 1997, which 
included pulmonary function studies and a chest X-ray, did 
not show any lung disability.  Consequently, service 
connection is not warranted for a lung disability.

Hearing Loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's hearing was essentially the same at service 
discharge as it was at service entrance, with bilateral pure 
tone thresholds at the relevant frequencies from 500 to 4000 
hertz of 15 decibels or lower on both audiometry 
examinations.  Similarly, audiometry examination results on 
VA examination in June 1994 again showed bilateral pure tone 
thresholds at the relevant frequencies from 500 to 4000 hertz 
of 15 decibels or lower.  The examiner concluded in June 1994 
that the 


veteran had normal hearing, bilaterally.  Consequently, 
service connection for bilateral hearing loss is not 
warranted.

While the Board has considered the contentions of the 
veteran, as well as the statements from his mother and 
grandfather, these statements are from lay persons, who are 
not qualified to provide medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Tinnitus 

Although there were no complaints or findings of tinnitus in 
service, the veteran complained of occasional ringing in his 
ears since 1991 on VA ear examination in June 1994.  Tinnitus 
was diagnosed.  Bilateral tinnitus, intermittent, was 
diagnosed on VA audiometry evaluation in June 1994.  The 
diagnoses on VA psychiatric examination in November 1997 
included tinnitus.  Because the veteran complained on VA 
examination only three months after service discharge that he 
had had tinnitus since 1991, and tinnitus was diagnosed on VA 
examinations in June 1994 and November 1997, the Board finds 
that the veteran has tinnitus that began in service.  
Consequently, service connection is warranted for tinnitus.


ORDER

Service connection for psychiatric disability, characterized 
by depression, sleep disturbances, and fatigue, to include as 
due to an undiagnosed illness, is denied.

Service connection for a lung disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



REMAND

The veteran contends that he has a skin disability, including 
hives, as a result of being given the Japanese Encephalitis 
vaccine during service.  He signed an informed consent form 
in December 1991 to receive the Japanese Encephalitis 
vaccine.  The veteran said in December 1993 and January 1994 
that he had hives; the assessment was dermatographia.  He 
indicated on his January 1994 separation medical history 
report that he was taking medication for hives; the only 
thing noted on medical examination in January 1994 was 
sunburn.  The veteran complained on VA examination in June 
1994 of hives and a rash on his left forearm.  Physical 
examination revealed a rash on the left forearm.  The 
diagnoses were dermatitis and urticaria by history.  Although 
no skin disability was found on VA general medical 
examination in November 1997, the Axis III diagnoses on 
psychiatric examination in November 1997 includes skin 
condition and allergic reaction to Japanese encephalitis 
vaccine.  However, the Board notes that there is no 
physician's opinion on file as to the etiology of any current 
skin disability.

Based on the above, the Board finds that additional 
development is required in this case.  Accordingly, the case 
is REMANDED to the RO for the following:

1.  The appellant should be 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, including VA, who may 
possess additional records pertinent 
to his pending claim for service 
connection for skin disability, 
including hives.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain, and associate with the file, 
all records noted by the veteran 
that are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide copies of the 
outstanding medical records.

3.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of any 
current skin disability.  The claims 
folder, including a copy of this 
REMAND, must be made available to 
the examiner for study, and the 
examination report must reflect that 
the claims folder was reviewed.  Any 
necessary tests or studies should be 
conducted, and all findings should 
be reported in detail.  After review 
of all of the material in the claims 
file, the examiner should provide an 
opinion as to whether it is at least 
as likely as not (a 50 percent or 
more likelihood) that any current 
skin disability is etiologically 
related to service, to include 
exposure to the Japanese 
Encephalitis vaccine.  A rationale 
for the opinion should also be 
provided.

4.  The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
provisions of the VCAA and should 
then readjudicate the issue on 
appeal.

5.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 


